              Case 2:19-cv-00649-JAD Document 19 Filed 07/07/20 Page 1 of 3



1    SYLVESTER & POLEDNAK, LTD.
     JEFFREY R. SYLVESTER, ESQ.
2
     Nevada Bar No. 4396
3    Matthew T. KNEELAND, ESQ.
     Nevada Bar No. 11829
4    1731 Village Center Circle
     Las Vegas, Nevada 89134
5
     Phone: (702) 952-5200
6    Fax: (702) 952-5205
     Email: jeff@sylvesterpolednak.com
7    Email: matthew@sylvesterpolednak.com
     Attorney for Respondents
8

9                              UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA
11
                                                 Case No. BK-S-13-18986-BTB
      JEFFREY B. GUINN,
12                                               CHAPTER 7
                                Appellant.
13                                               Adversary No. BK-S-14-01007-BTB
14                                               Case No. 2:19-cv-00649-JAD
      CDR INVESTMENTS, LLC, a Nevada
15    limited liability company; DONNA A.
      RUTHE, as trustee for the CHARLES L.
16                                               STIPULATION TO EXTEND BRIEFING
      RUTHE TRUST and on behalf of his
                                                 SCHEDULE FOR APPEAL DUE TO
17    Individual Retirement Account; DONNA
                                                 COVID-19 PANDEMIC
      A. RUTHE, in her representative capacity
18    as trustee for the FRANK E. GRANIERI
                                                 (Fourth Request)
      REVOCABLE LIVING TRUST,
19

20                              Respondents,               ORDER

21

22
           Respondents CDR INVESTMENTS, LLC, a Nevada limited liability company; DONNA
23
     A. RUTHE, as trustee for the CHARLES L. RUTHE TRUST and on behalf of his Individual
24

25   Retirement Account; DONNA A. RUTHE, in her representative capacity as trustee for the

26   FRANK E. GRANIERI REVOCABLE LIVING TRUST (collectively, the “Respondents”), by
27
     and through their attorneys of record, the law offices of Sylvester & Polednak, Ltd., and
28                                               1
                 Case 2:19-cv-00649-JAD Document 19 Filed 07/07/20 Page 2 of 3



1    Appellant JEFFREY B. GUINN (“Appellant”), by and through his attorneys of record Bailey
2
     Kennedy, hereby STIPULATE AND AGREE to continue the Answering Brief and Reply Brief
3
     deadlines in the appeal fourteen (14) days, as follows:
4
            1.       A National Emergency related to the impact of the COVID-19 global
5

6                    pandemic has been declared along with emergency declarations by several

7                    states across the United States, including Nevada.
8
            2.       The Parties, their counsel, and all related individuals are focused, first and
9
                     foremost, on health and safety matters during this global pandemic and each
10
                     Party has had issues with limited staffing and resources, limited access to
11

12                   files and other resources, and other hurdles related to social distancing and

13                   business and school closures, and more recently summer camp closures.
14
            3.       Most, if not all, state courts and all federal courts in Nevada have recognized
15
                     the need for stays/postponements of litigation matters and cases.
16
            4.       Undersigned counsel, who is responsible for the Answering Brief, was
17

18                   working remotely to achieve social distancing objectives until very recently

19                   on April 29. While he was able to complete certain tasks, he could not work
20
                     nearly as efficiently as he was able to do from his office. Furthermore,
21
                     during his time working remotely, undersigned counsel was limited in his
22
                     ability to confer with other attorneys responsible for this matter.
23

24          5.       Beginning on or about July 1, 2020, undersigned counsel’s legal assistant

25                   who is assisting with the Answering Brief resumed working remotely, in
26
                     light of the COVID-19 pandemic, creating further efficiency in completing
27
                     the Answering Brief on or before the current deadline.
28                                                      2
                Case 2:19-cv-00649-JAD Document 19 Filed 07/07/20 Page 3 of 3



1          6.       Furthermore, several other briefing deadlines and matters being argued on
2
                    shortened time in state court within undersigned counsel’s caseload have
3
                    created scheduling conflicts in meeting the Answering Brief deadline.
4
           7.       Moreover, the Memorandum Decision in this appeal is quite lengthy (115
5

6                   pages). The underlying adversary proceeding trial was three weeks long.

7                   And as shown by the Designation of Record and Statement on Appeal [Dkt.
8
                    # 463], there are numerous relevant exhibits. Thus, this appeal is more
9
                    complicated than a typical adversary proceeding appeal.
10
           8.       Due to the above, the Parties respectfully request an extension to the current
11

12                  briefing schedule, moving all dates back fourteen (14) days, as follows:

13                  -   Answering Brief deadline extended to July 22, 2020; and
14
                    -   Reply Brief deadline extended to August 21, 2020.
15
           IT IS SO STIPULATED.
16
     DATED this 6th day of July, 2020.                    DATED this 6th day of July, 2020.
17   SYLVESTER & POLEDNAK, LTD.                           BAILEY KENNEDY
18

19   By /s/ Matthew T. Kneeland                           By /s/ Joseph Liebman
            Jeffrey R. Sylvester, Esq.                            John R. Bailey, Esq.
20          Matthew T. Kneeland, Esq.                             Joseph A. Liebman, Esq.
            1731 Village Center Circle                            Joshua P. Gilmore, Esq.
21
            Las Vegas, NV 89134                                   8984 Spanish Ridge Avenue
22          Attorneys for Respondents                             Las Vegas, NV 89148
                                                                  Attorneys for Appellant
23         IT IS SO ORDERED.
24

25                                                 ______________________________________
                                                   UNITED STATES DISTRICT JUDGE
26

27                                                        7/7/2020
                                                   DATED: ______________

28                                                    3
